DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Response to Amendment
The amendment filed on 06/17/2022 has been entered. Claims 8 and 12-14 are amended. Claims 11, 15 and 16 are cancelled. Claims 8-10 and 12-14 are pending and addressed below.












Claim Rejections - 35 USC § 103

Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (IDS Ref, 3GPP TS 38.213 V15.0.0; "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for control (Release 15)" February 2018), hereinafter NPL-3GPP, in view of CHEN; Zhe et al (US 20200305007), hereinafter CHEN, and further in view of NPL (IDS Ref, R2-1801949 Huawei, HiSilicon, Text proposal on MAC CEs for NR MIMO, 3GPP TSG-RAN WG2 Meeting #101, 26th February - 2nd March 2018),  hereinafter NPL-2.
Regarding claims 8 and 12-14, NPL-3GPP teaches, a terminal, comprising: 
a receiver (NPL-3GPP: teaches a method by 5G RAN system, which comprises base station and terminal. Terminal is known to have a receiver) that receives a first higher layer parameter including a plurality of pieces of spatial relation information for a physical uplink control channel (PUCCH) (NPL-3GPP: Ch.9.2.1, p.34,  see higher layer parameter PUCCH-Spatialrelationinfo) , a second higher layer parameter that is different from the first higher layer parameter, including information indicating one or more PUCCH resource sets (NPL-3GPP: Ch.9.2.1, p.34,  see higher layer parameter PUCCH-resource-set), and a third higher layer parameter, that is different from the first higher layer parameter and the second higher layer parameter, including information indicating one or more PUCCH resources (NPL-3GPP: Ch.9.2.1, p.34,  see higher layer parameter PUCCH-resource-index), and
wherein the processor determines, when uplink control information (UCI) is a hybrid automatic repeat request acknowledgement (HARQ-ACK), based on a number of bits of the HARQ-ACK, one PUCCH resource set among the one or more PUCCH resource sets (NPL-3GPP: Ch.9.2.1, p.34, see UE determines a PUCCH resource set based on N UCI bits. Ch.9.2 p.32, see UCI bits can be HARQ-ACK bits) and determines, based on downlink control information (DCI), the one PUCCH resource among the one or more PUCCH resources in the determined PUCCH resource set (NPL-3GPP: Ch.9.2.3, p.35, see UE determines a PUCCH resource of a PUCCH resource set based on PUCCH resource indicator in a DCI).
NPL-3GPP does not expressly teach, receives a medium access control - control element (MAC CE) indicating one piece of spatial relation information corresponding to one PUCCH resource among the plurality of pieces of spatial relation information, a processor that determines a bandwidth part (BWP) to which the one piece of spatial relation information indicated by the MAC CE is applied, and controls PUCCH transmission in the BWP by using the one piece of spatial relation information and the one PUCCH resource, wherein the MAC CE is identified by a MAC subheader having a Logical Channel Identifier (LCID) corresponding to activation/deactivation of the spatial relation information for the PUCCH.
However, in the same field of endeavor, Chen teaches, receives a medium access control - control element (MAC CE) indicating one piece of spatial relation information corresponding to one PUCCH resource among the plurality of pieces of spatial relation information (CHEN: Fig. 1A, [4], see receiving MAC-CE indicating one of the PUCCH spatial relation information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-3GPP’s terminal to include receiving a medium access control - control element (MAC CE) indicating one piece of spatial relation information corresponding to one PUCCH resource among the plurality of pieces of spatial relation information.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a beam indication mechanism for an uplink control channel (PUCCH) in order to promote the progress of 3rd Generation Partnership Project 5th Generation (3GPP 5G) standards (Chen: [3]).
 NPL-3GPP and Chen do not expressly teach, a processor that determines a bandwidth part (BWP) to which the one piece of spatial relation information indicated by the MAC CE is applied, and controls PUCCH transmission in the BWP by using the one piece of spatial relation information and the one PUCCH resource, and wherein the MAC CE is identified by a MAC subheader having a Logical Channel Identifier (LCID) corresponding to activation/deactivation of the spatial relation information for the PUCCH.
However, in the same field of endeavor, NPL-2 teaches, a processor (NPL-2: teaches a method by 5G RAN system, which comprises base station and terminal. Terminal is known to have processor and controller) that determines a bandwidth part (BWP) to which the one piece of spatial relation information indicated by the MAC CE is applied, and controls PUCCH transmission in the BWP by using the one piece of spatial relation information and the one PUCCH resource (NPL-2: page 7 6.1.3.x “Activation/Deactivation of spatial relation of PUCCH resource MAC CE”, teaches BWP is indicated in the MAC-CE that activates the spatial relation information, and implies that BWP is used for transmission of PUCCH), and
wherein the MAC CE is identified by a MAC subheader having a Logical Channel Identifier (LCID) corresponding to activation/deactivation of the spatial relation information for the PUCCH (NPL-2: page 7 6.1.3.x “Activation/Deactivation of spatial relation of PUCCH resource MAC CE”, page 8 Table 6.2.2-1, teaches MAC CE is identified by MAC PDU subheader with LCID). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-3GPP and Chen’s terminal to include BWP information of PUCCH in the MAC-CE and MAC CE is identified by MAC PDU subheader with LCID.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced 5G wireless operation by Introducing MAC CE for 5G NR MIMO (NPL-2: ch. 1, “Introduction”).
With respect to claim 12, claim recites the identical features of claim 8 for a method of a terminal. Therefore, it is subjected to the same rejection.
With respect to claim 13, claim recites the identical features of claim 8 for a base station of the transmitting side. Therefore, it is subjected to the same rejection.
With respect to claim 14, claim recites the identical features of claim 8 for a system comprising a terminal and a base station. Therefore, it is subjected to the same rejection.

Regarding claim 9, NPL-3GPP, in view of Chen and NPL-2, teaches the terminal, as outlined in the rejection of claim 8.
NPL-3GPP and Chen do not expressly teach, wherein the MAC CE includes a first field indicating a serving cell to which the one piece of spatial relation information indicated by the MAC CE is applied and a second field indicating the BWP to which the one piece of spatial relation information indicated by the MAC CE is applied.
However, in the same field of endeavor, NPL-2 teaches, wherein the MAC CE includes a first field indicating a serving cell to which the one piece of spatial relation information indicated by the MAC CE is applied and a second field indicating the BWP to which the one piece of spatial relation information indicated by the MAC CE is applied (NPL-2: page 7 6.1.3.x “Activation/Deactivation of spatial relation of PUCCH resource MAC CE”, teaches Cell ID and BWP ID in MAC-CE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-3GPP and Chen’s terminal to include serving cell and BWP indication in the MAC-CE.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced 5G wireless operation by Introducing MAC CE for 5G NR MIMO (NPL-2: ch. 1, “Introduction”).
Regarding claim 10, NPL-3GPP, in view of Chen and NPL-2, teaches the terminal, as outlined in the rejection of claim 9.
NPL-3GPP and Chen do not expressly teach, wherein a length of the first field is 5 bits and a length of the second field is 2 bits.
However, in the same field of endeavor, NPL-2 teaches, wherein a length of the first field is 5 bits and a length of the second field is 2 bits (NPL-2: page 7 6.1.3.x “Activation/Deactivation of spatial relation of PUCCH resource MAC CE”, teaches Cell ID field is 5 bits and BWP ID field is 2 bits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-3GPP and Chen’s terminal to include wherein a length of the first field is 5 bits and a length of the second field is 2 bits.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced 5G wireless operation by Introducing MAC CE for 5G NR MIMO (NPL-2: ch. 1, “Introduction”).


Response to Arguments
Applicant’s arguments filed on 06/17/2022 with respect to independent claims 8 and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Tsai, U.S. Publication No. 20190268961 - Default Beam for Uplink Transmission after Connection Reestablishment.
NPL, MediaTek, R2-1802405 MAC CEs for Beam Management and CSI Acquisition, Feb. 26 – March 2, 2018.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472